Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 4/27/2022.  Claims 1-16 are pending for examination, the rejection cited as stated below.  Claims 17-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites “the system of claim 8, wherein the obtain the first value uniquely identifying the first device and the second authentication value from the motor vehicle's internal storage or the memory of the first device in response to the predetermined trigger event” wherein the recited “the first value uniquely identifying the first device…” lacks sufficient antecedent basis.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes “the first value uniquely identifying the second device…”
Claim 6 recites “establishing the communication channel to the device” which lacks sufficient antecedent basis.  Applicant is required to clarify. For the sake of the examination, Examiner assumes any channel.  Claim 15 is similarly rejected.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ALRABADY et al (US 2009/0291637).
As to claim 1, ALRABADY discloses a system comprising a processor to autonomously establish a
communication channel extending between a motor vehicle and a wireless access point, the
processor configured to: 
autonomously retrieve, in response to a predetermined trigger event, data taken from the
motor vehicle's internal storage ([0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70. When a vehicle first encounters a
wireless access point, however, neither the vehicle nor the access point is likely to already have the other's public key, among other pieces of identifying information. Accordingly, it is advantageous to establish a method of key and information exchange that enables each wireless network participant
to securely communicate with the other”; [0060], “The vehicle can temporarily store the exchanged security credentials pending any further input”; [0063], “The vehicle can store the security information generated and/or exchanged during the WPS session and use it in future secure communication with the wireless access point as a result of accepting the WPS session”. Here, the triggering event is the vehicle encounters a wire access point or “future secure communication with the wireless access point”, wherein the public keys of the wireless access point is automatically retrieved  by the vehicle from its storage) or a memory of a device coupled to the motor vehicle, the device different than the wireless access point, the data including a first value uniquely identifying the wireless access point and a second authentication value (0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70”);
autonomously establish the communication channel extending between the motor vehicle
and the wireless access point using the first value and the second authentication value (see citation and explanation above, to establish the future communication); and
autonomously transmit or receive a payload over the communication channel (see citation and examination above, the future communication);
wherein the autonomous establishment of the communication channel, including the autonomous retrieval of the first value and the second authentication value from the motor
vehicle's internal storage (see citation and explanation in rejection to limitation 1) or the memory of the device coupled to the motor vehicle in response to the predetermined trigger event, the autonomous establishment of the communication channel, and the autonomous transmission or reception, is not dependent on any inputs by a human into a user interface of the motor vehicle (see citation in rejection limitation 1, wherein the establishing further communication using the retrieved data does not require any inputs by a human into a user interface of the motor vehicle.  Also see [0039], “removing the need for manual operation of one or more devices coupled to the vehicle 40 to establish the vehicle as a participant in a wireless network using WPS activation”).
As to claim 8, ALRABADY discloses a system comprising a processor to operate in a motor vehicle in an unattended power state ([0040], “in a low-power mode”)), the processor configured to:
obtain, in response to a predetermined trigger event, data taken from the motor vehicle's
internal storage (see citation and explanation in rejection to claim 1, limitation 1) or a memory of a first device coupled to the motor vehicle, the data including a first value and a second authentication value, the first value uniquely identifying a second remote device comprising a wireless access point that is different than the first device (see citation in rejection to claim 1, limitation 1, and figures 1-3, the wireless access point is different from any of the other devices);
establish a communication channel extending between the motor vehicle and the wireless
access point using the first value and the second authentication value (see similar rejection to claim 1); and
transmit or receive a payload over the communication channel (see similar rejection to claim 1).
As to claim 2, ALRABADY discloses the system of claim 1, wherein the communication channel comprises a first communication channel, and wherein the data is taken from content received over a second communication channel that is different than the first communication channel (see citation in rejection to claim 1, limitations; also see figure 3, wherein the future communication channel is different from the WPS channel that the stored data was received).
As to claim 3, ALRABADY discloses the system of claim 2, the first communication channel includes a layer of security not present in the second communication channel (see rejection to claim 2, wherein the first communication channel is WI-FI protocol, and the second communication channel is WPS protocol), and wherein the processor is further configured to decrypt the first value and the second authentication value from the received content ([0031], “an encrypted channel…public key cryptography” implies decryption).
As to claim 4, ALRABADY discloses the system of claim 2, wherein the first communication channel is established using a first wireless interface associated with the motor vehicle (see citation in rejection to claim 1, limitation 1, the Wi-Fi interface), and wherein the second communication channel is established using a second wireless interface that is different than the first wireless interface (see citation in rejection to claim 1, WPS interface).
As to claim 5, ALRABADY discloses the system of claim 1, wherein autonomously retrieve the first value uniquely identifying the wireless access point and the second authentication value in
response to the predetermined trigger event further comprises autonomously retrieve the first
value uniquely identifying the wireless access point or the second authentication value from
embedded values contained in the motor vehicle's internal storage (see rejection to claim 1, limitation 1).
As to claim 6, ALRABADY discloses the system of claim 1, wherein the device comprises a remote
secure network resource (), and wherein the processor is further configured to:
establish an additional communication channel extending from the motor vehicle to the wireless access point before establishing the communication channel to the device, wherein the additional communication channel comprises a wireless communication channel (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1, the WPS communication channel, see figure 3); 
wherein autonomously retrieve the first value uniquely identifying the wireless access point and the second authentication value in response to the predetermined trigger event further comprises autonomously retrieve the first value uniquely identifying the wireless access point or the second authentication value from content received over the additional wireless communication channel (figure 3).
As to claim 7, ALRABADY discloses the system of claim 1, wherein the device comprises a mobile
device (figures 1-3, portable wireless device).
As to claim 9, ALRABADY discloses the system of claim 8, wherein the obtain the first value uniquely identifying the first device and the second authentication value from the motor vehicle's internal storage or the memory of the first device in response to the predetermined trigger event, the
establishment of the communication channel, and the transmission or reception are performed
autonomously without any dependency any inputs by a human into a user interface of the motor
vehicle (see 112 rejection and Examiner’s interpretation above.  See citation and explanation in rejection to claim 1).
As to claim 10, ALRABADY discloses the system of claim 8, wherein the communication channel
comprises a first communication channel, and wherein the data is taken from content received
over a second communication channel that is different than the first communication channel (see similar rejection to claim 2).
As to claim 11, ALRABADY discloses the system of claim I 0, the first communication channel includes a layer of security not present in the second communication channel, and wherein the processor is further configured to decrypt the first value and the second authentication value from the
received content (see similar rejection to claim 3).
As to claim 12, ALRABADY discloses the system of claim 10, wherein the first communication channel is established using a first wireless interface associated with the motor vehicle, and wherein the
second communication channel is established using a second wireless interface associated with
the motor vehicle, wherein the second wireless interface is different than the first wireless
interface (see similar rejection to claim 4).
As to claim 13, ALRABADY discloses the system of claim 8, wherein the wireless access point
comprises a hidden access point (see citation in rejection to claim 1, particularly [0032], “the vehicle 40 can store and retrieve its own key pair, as well as public keys of other devices, such as the wireless access point 70. When a vehicle first encounters a wireless access point, however, neither the vehicle nor the access point is likely to already have the other's public key, among other pieces of identifying information. Accordingly, it is advantageous to establish a method of key and information exchange that enables each wireless network participant to securely communicate with the other” wherein the wireless access point is considered hidden before its key pair is known to the vehicle).
As to claim 14, ALRABADY discloses the system of claim 8, wherein obtain the first value uniquely identifying the second remote device and the second authentication value in response to the
predetermined trigger event further comprises obtain the first value uniquely identifying the
second remote device or the second authentication value from embedded values contained in the
motor vehicle's internal storage (see similar rejection to claim 5).
As to claim 15, ALRABADY discloses the system of claim 8, wherein the first device comprises a remote secure network resource, and wherein the processor is further configured to:
establish an additional communication channel extending from the motor vehicle to the
second remote device before establishing the communication channel to the first remote device,
wherein the additional communication channel comprises a wireless communication channel (see similar rejection to claim 6);	
wherein obtain the first value uniquely identifying the second remote device and the second authentication value in response to the predetermined trigger event further comprises
obtain the first value uniquely identifying the second remote device or the second authentication
value from content received over the additional wireless communication channel (see similar rejection to claim 6). 
As to claim 16, ALRABADY discloses the system of claim 8, wherein the first device comprises a mobile device (see similar rejection to claim 7. See figures 1-3, portable wireless device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458